--------------------------------------------------------------------------------

Exhibit 10.2
CONSULTING AGREEMENT




This Agreement is made effective as of April 1, 2011 (the “Effective Date”) by
and between Aware, Inc. (herein referred to as “Aware”) and Edmund C. Reiter
(herein referred to as “Consultant”).


WHEREAS, Consultant has experience in Aware’s business operations and is willing
to provide services to Aware based on this experience; and


WHEREAS, Aware desires to have Consultant provide consulting services, on the
terms and conditions set forth in this Agreement.


THEREFORE, the parties agree as follows:


1.  
DESCRIPTION OF SERVICES. Consultant will provide to Aware consulting services
relating to Aware’s businesses as reasonably requested by Aware from time to
time (“Services”).



2.  
PAYMENT.  Aware will pay Consultant for Services performed in the amount of
Thirty Two Thousand Dollars ($32,000) per month payable on a monthly basis in
arrears. Consultant shall be responsible to remit to the applicable taxing
authorities all taxes payable in respect of the fees and other amounts paid by
the Aware to Consultant hereunder. Upon termination of this Agreement, payments
under this paragraph shall cease.



3.  
TERM/TERMINATION.  This Agreement shall begin on April 2, 2011 and continue
until September 30, 2011.  This Agreement may be terminated at any time by
mutual agreement between the parties.



4.  
RELATIONSHIP OF PARTIES.  It is understood by the parties that Consultant is an
independent contractor with respect to Aware, and not an employee of
Aware.  Aware will not provide fringe benefits, including health insurance
benefits, payroll taxes, paid vacation or other compensated absences, or any
other employee benefit, for the benefit of Consultant. . Aware will provide such
materials and accesses as reasonably required for the Consultant to perform the
Services.



5.  
CONFIDENTIALITY.  Consultant will not at any time, either during the term of
this Agreement or thereafter, divulge furnish, or make available, either
directly or indirectly, to any person, firm, corporation or other party any
proprietary or confidential information of Aware.  Such information includes,
but is not limited to, business plans, financial plans, strategic alliances,
existing and potential customer lists, technical specifications and intellectual
property.



6.  
INVENTIONS.  Any and all inventions, processes, procedures, systems,
discoveries, designs, configurations, formulations, technology, works of
authorship (including but not limited to computer programs), trade secrets and
improvements (whether or not patentable and whether or not they are made,
conceived or reduced to practice during working hours or using Aware’s data or
facilities)(collectively, the “Inventions”) which Consultant makes, conceives,
reduces to practice, or otherwise acquires during the term of this Agreement
(either solely or jointly with others) and which are directly related to Aware’s
present or planned services or products, shall be the sole property of Aware and
shall at all times and for all purposes be regarded as acquired and held by
Consultant in a fiduciary capacity for the sole benefit of Aware.  All
Inventions that consist of works of authorship capable of protection under
copyright laws shall be prepared by Consultant as works made for hire, with the
understanding that Aware shall own all of the exclusive rights to such works of
authorship under the United States copyright law and all international copyright
conventions and foreign laws.  Consultant hereby assigns to Aware, without
further compensation, all such Inventions and any and all patents, copyrights,
trademarks, trade names or applications therefore, in the United States and
elsewhere, relating thereto.  Consultant shall promptly disclose to Aware all
such Inventions and shall assist Aware in obtaining and enforcing for its own
benefit patents and copyright registrations on such Inventions in all
countries.  Upon reasonable request, Consultant shall execute all applications,
assignments, instruments and papers and perform all acts, such as the giving of
testimony in interference proceedings and infringement suits or other
litigation, necessary or desired by Aware to enable Aware and its successors,
assigns and nominees to secure and enjoy the full benefits and advantages of
such Inventions.



 
 

--------------------------------------------------------------------------------

 
7.  
NOTICES.  All notices required or permitted under this Agreement shall be in
writing and shall be deemed delivered when delivered in person, via facsimile or
via United States mail or overnight delivery services.



8.  
ENTIRE AGREEMENT.  This Agreement, including any exhibits attached hereto,
contains the entire agreement of the parties with respect to the subject matter
hereof. There are no other agreements, understandings, covenants, conditions or
undertakings, oral or written, express or implied, concerning such subject
matter that are not merged herein or superseded hereby.



9.  
AMENDMENT.  This Agreement may be modified or amended if the amendment is made
in writing, signed by both parties, and attached to this Agreement.



10.  
 SEVERABILITY.  If any provision of this Agreement shall be held to be invalid
or unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable.



11.  
WAIVER OF CONTRACTUAL RIGHT.  The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party's right to subsequently enforce and compel strict compliance with
every provision of this Agreement.



12.  
APPLICABLE LAW.  This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts.






 
Aware, Inc.
Consultant
             
By:   /s./Richard P. Moberg
By: /s/ Edmund C. Reiter
             
Date:  April 1, 2011
Date:  April 1, 2011


 